Citation Nr: 1126997	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  08-02 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 1956 to April 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.


FINDING OF FACT

In June 2011, prior to the promulgation of the Board's decision in the appeal, the appellant withdrew his appeal with respect to the issue of entitlement to an initial compensable rating for bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to an initial compensable rating for bilateral hearing loss disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d).

In a statement received by the Board in June 2011, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to an initial compensable rating for bilateral hearing loss disability.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal in this matter, further action by the Board in the matter would not be appropriate.  38 U.S.C.A. § 7105.
ORDER

The appeal for entitlement to an initial compensable rating bilateral hearing loss disability is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


